Exhibit 10.1

 

Consulting Agreement

 

This Consulting Agreement is entered into as of April 1, 2019 (the “Effective
Date”) by and between Oliver Chrzan (“you”) and CarGurus, Inc. (“CarGurus”).  

 

 

1.

Services. From the Effective Date until September 30, 2019 (the “Consulting
Period”), you will provide training, advisory and consulting services to
CarGurus (the “Services”) on an as-needed basis in a manner consistent with the
standards you maintained when employed by CarGurus.  Your points of contact for
the Services are Langley Steinert and Kyle Lomeli.  We do not expect that you
will need or have access to any material, non-public information in connection
with the Services.  CarGurus may terminate the Consulting Period early at its
election.

 

2.

Fees. In consideration for the Services, you will be paid a fee of two hundred
dollars ($200) for each Services hour, with a minimum of ten Services hours per
full calendar month.  

 

3.

Confidentiality and Non-Disclosure.  You agree that the Nondisclosure,
Developments and Non-Competition Agreement, dated March 12, 2008, between you
and CarGurus (as successor in interest to CarGurus LLC) (the “NDA”) will remain
in effect during the Consulting Period.

 

4.

General.  You agree that it is your responsibility to pay all related and
applicable federal and state income tax withholding, social security taxes, and
unemployment or disability insurance.  You acknowledge that you are an
independent contractor and nothing in this Consulting Agreement shall be
construed as a contract of employment between you and CarGurus. If any court of
competent jurisdiction declares or determines any provision of this Consulting
Agreement to be illegal or invalid, then the validity of the remaining parts,
terms or provisions will not be affected.  This Consulting Agreement, together
with the NDA, constitutes the entire understanding between you and CarGurus with
respect to its subject matter.  This Consulting Agreement may be amended,
modified or waived only in writing signed by both you and CarGurus.  This
Consulting Agreement shall be governed and interpreted in accordance with, and
the rights of the parties shall be determined by, the laws of the Commonwealth
of Massachusetts, without application of conflict of law principles.  The state
or federal courts located within the Commonwealth of Massachusetts shall have
exclusive jurisdiction over any dispute arising out of this Consulting
Agreement.

 

CARGURUS, INC.

 

 

By:

 

/s/ Langley Steinert

 

By:

 

/s/ Oliver Chrzan

Name:

 

Langley Steinert

 

 

 

Oliver Chrzan

Title:

 

Chief Executive Officer

 

 

 

 

 